Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to preliminary amendment filed on 8/24/2021, claims 1-21 are pending in this application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeb (US20030114901A1).
	Regarding claim 1, Loeb teaches a catheter system for the treatment of a site in or adjacent to a vessel wall of a patient (Abstract) comprising: a laser or other energy source  [0055]; a fiber optic cable which is coupled to the light source to receive the light energy [0055], the fiber optic cable guides energy from the source to a distal end within an expandable balloon where fibers are positioned in a central axis of the inflated balloon [0085]-[0087] [0097] (Figs. 16, 17, 25) (In these figures the optic fiber 60 is positioned substantially along the central axis of the balloon 72, where the catheter 70 enters the balloon on each the proximal and distal sides); the balloon defines a volume which may be fluid filled in order to expand it to hold the system adjacent a treatment site [0085] [0096] and the balloon has a central axis in its geometric center through which the fibers are positioned (Fig 25, the optic fiber 60 is positioned substantially along the central axis of the balloon 72).

	Regarding claim 2, Loeb teaches a catheter system substantially as claimed in claim 1. Further, Loeb teaches wherein in the balloon may be asymmetric in its inflated shape [0085] (Claim 3).
	Regarding claims 3-6, and 13-15 Loeb teaches a catheter system substantially as claimed in claims 1 and 11. Further, Loeb teaches wherein the balloon comprises a proximal and distal end which are attached to the catheter/catheter shaft [0085] (Fig 16, 17, 25); and where an axis from a proximal end to a distal end of the balloon (balloon end axis) may be defined offset from the central axis, and 
	Regarding claim 7 and 16, Loeb teaches a catheter system substantially as claimed in claim 6 and 15. Further Loeb teaches wherein the catheter defines a longitudinal axis (axis along its length) and where this axis is coaxial with the offset axis (Fig 25 the catheter body 70 is disposed offset from the central axis of the inflated balloon, along the “balloon end axis” previously discussed (where the guidewire 116 is disposed), the catheter surrounds the guidewire and is coaxial disposed around the “balloon end axis”).
	Regarding claims 9 and 18, Loeb teaches a catheter system substantially as claimed in claims 1 and 11. Further, Loeb teaches where a fiber optic cable delivers energy to the distal end of the catheter (Abstract) [0013] [0055] [0067] (Claim 15).
	Regarding claims 10 and 19, Loeb teaches a catheter system substantially as claimed in claims 1 and 11. Further, Loeb teaches where the laser source provides pulses of laser energy [0078] [0098].
 	Regarding claim 12, Loeb teaches a catheter system substantially as claimed in claim 11. Further, Loeb teaches where distal fiber ends are positioned in a central axis of the inflated balloon [0085]-[0087] [0097] (Figs. 16, 17, 25) (In these figures the optic fiber 60 is positioned substantially along the central axis of the balloon 72, where the catheter 70 enters the balloon on each the proximal and distal sides). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 20030114901 A1) as applied to claims 1 and 11 above, and further in view of Hawkins (US 20120221013 A1).
	Regarding claims 8 and 17, Loeb teaches a catheter system substantially as claimed in claims 1 and 11. Further, Loeb teaches wherein a laser provides energy into the balloon interior in order to treat adjacent tissue [0055] [0085]. 
	Loeb does not teach where the laser energy is directed into the balloon fluid in order to generate plasma, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon the balloon wall adjacent to the treatment site. 
	Hawkins teaches a catheter system for treating cardiovascular tissue comprising delivering energy (electrical or laser energy [0010]) into the interior of a balloon with fluid in order to generate plasma and cause rapid bubble formation [0052] [0059] which imparts a pressure wave upon the wall of the balloon at the treatment site [0003] [0053]-[0058]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter system of Loeb to make use of the plasma generation and pressure wave of Hawkins because “calcified lesions require high pressures (sometimes as high as 10-15 or even 30 atmospheres) to break the calcified plaque and push it back into the vessel wall” and thus by making use of this technique the system of Loeb may treat this type of diseased tissue. Further, examiner notes this modification comprises the use of a known technique (forming bubbles with energy delivered to balloon fluid) to improve similar devices (catheter systems for treating cardiovascular tissue) in the same way 
	Regarding claim 20, Loeb teaches a catheter system for the treatment of a site in or adjacent to a vessel wall of a patient (Abstract) comprising: a laser or other energy source  [0055]; a fiber optic cable which is coupled to the light source to receive the light energy [0055], the fiber optic cable guides energy from the source to a distal end within an expandable balloon [0085]-[0087] [0097], and where the expandable balloon may be asymmetric in its inflated shape and have a balloon radius (Figs 16, 17, 25) [0085] (Claim 3); the balloon defines a volume which may be fluid filled in order to expand it to hold the system adjacent a treatment site [0085] [0096], wherein the balloon comprises a proximal and distal end which are attached to the catheter/catheter shaft [0085] (Fig 16, 17, 25); and where an axis from a proximal end to a distal end of the balloon (balloon end axis) may be defined (Fig 25, examiner notes that any number of axes may be defined as the “balloon end axis” in the manner as claimed in claim 11, any line from one proximal end point to a distal end point); and the balloon has a central axis in its geometric center (Fig 25, the optic fiber 60 is positioned substantially along the central axis of the balloon 72); where the balloon end axis and the central axis may be substantially parallel to one another and offset/spaced from one another by at least five percent of the balloon radius (in this case in Loeb Fig 25, the guidewire 116 and guidewire lumen/cannula 110 is placed along an off-center “balloon end axis” from the proximal end of the balloon to the distal end, and the fiber 60 is placed on the central axis, these two are parallel to one another and offset/spaced apart) and where a guidewire lumen is disposed along the “balloon end axis”, which is offset from the central axis (Fig 25, examiner notes that any number of axis may be defined in the manner as claimed in claim 3, “offset from the central axis”; in this case in Loeb Fig 25, the guidewire 116 and guidewire lumen/cannula 110 is placed along an off-center axis from the proximal end of the balloon to the distal end), and wherein the balloon proximal and distal end which are attached to the catheter/catheter shaft [0085] (Fig 16, 17, 25), with the catheter defines a 
	Loeb does not teach where the laser energy is directed into the balloon fluid in order to generate plasma, the plasma generation causing rapid bubble formation and imparting pressure waves upon the balloon the balloon wall adjacent to the treatment site. 
	Hawkins teaches a catheter system for treating cardiovascular tissue (Abstract) comprising delivering energy (electrical or laser energy [0010]) into the interior of a balloon with fluid in order to generate plasma and cause rapid bubble formation [0052] [0059] which imparts a pressure wave upon the wall of the balloon at the treatment site [0003] [0053]-[0058]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter system of Loeb to make use of the plasma generation and pressure wave of Hawkins because “calcified lesions require high pressures (sometimes as high as 10-15 or even 30 atmospheres) to break the calcified plaque and push it back into the vessel wall” and thus by making use of this technique the system of Loeb may treat this type of diseased tissue. Further, examiner notes this modification comprises the use of a known technique (forming bubbles with energy delivered to balloon fluid) to improve similar devices (catheter systems for treating cardiovascular tissue) in the same way .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Loeb (US 20030114901 A1) as applied to claim 1 above, and further in view of Fulton (US 20150313732 A1).
	Regarding claim 21, Loeb teaches a catheter system substantially as claimed in claims 1. Further, Loeb teaches a catheter with a balloon for expansion within a vessel [0085] (Abstract). 
	Loeb does not teach wherein the balloon includes a drug eluting coating. 
	Fulton teaches a balloon for expansion within a vessel (Abstract) wherein the balloon may be coated with a drug eluting coating [0031] [0089] [0099] (Claim 18).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter and balloon system of Loeb with the drug eluting balloon of Fulton because the “pharmacological strategy of drug eluting balloons significantly diminish restenosis” [0011]. Further, examiner notes that this modification comprises a use of a known technique (a coating of a beneficial drug on a balloon for expansion in a vessel) to similar devices (catheter devices with a balloon component) in the same way (by adding a coating, the surface off the balloon may treat the vessel wall with the drug that is deposited on the surface (for example a drug could be a “thrombolytic agent, agents to dissolve the obstruction, agents to change a vulnerable plaque to a non-vulnerable plaque and the like” [0089], which then act on the tissue of the vessel)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        /BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 August 2021